Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/292,415 filed 03/05/2019 is in response to Applicant’s arguments/remarks and claim amendment filed 04/29/2022. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 04/29/2022 Applicant has amended the claims of the application. Claim 1 has been amended by the incorporation of limitation of claim 3, and claims 3 has been canceled. The dependence of claim 4 has been changed to claim 1. Claim 14 has been amended to overcome lack of antecedent basis rejection under 112(b). The status of the claims stand as follows:
Currently amended 		1, 4, 14
Previously presented 	2, 5-13, 15-19
3.3	Canceled 			3
Claims 1-2, 4-19 are currently pending in this application. 
Withdrawal of Claims Rejection- 35 USC § 112
The rejection of claim 14 under 112(b) for lack of antecedent bases for reciting “the GTMS” has been overcome by the amendment of claim 14, which now recites “the annular GTMS” recited in claim 12 upon which claim 14 depends. Therefore, the rejection has a been withdrawn. 

Withdrawal of Claim Rejection — 35 USC § 102
The rejection of Claims 1-2, 15-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein (U.S. Patent No. 4,169,920) has been overcome by the amendment of claim 1. Therefore, the rejection has been withdrawn. Upon further consideration a new rejection under 103 over Epstein is made and presented in this Office Action. 
Claim Rejection — 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claims 1-2, 4-6, 8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. Patent No. 4,169,920)

Regarding Claim 1 Epstein discloses an ultra-thin button-type heretically sealed electrochemical battery (Epstein Fig. 2, Title, Abstract, col. 1 line 49), equivalent to the hermetic coin cell designed to withstand high performance applications. The hermetic button type battery, equivalent to the coin cell, comprising a container 21 that includes a bottom wall and a surrounding wall that collectively form an interior volume (Epstein Fig 3), the surrounding wall including an inner, upper peripheral edge 22 at a top of the surrounding wall that defines an opening (Epstein Fig. 1); an anode assembly 37, 41 provided in the interior volume (Epstein Fig. 1, Col. 2, lines 4; line 11); a cathode assembly 35, 43 provided in the interior volume (Epstein Fig. 1, col. 2 line 2; line 9); a housing member 11 (Epstein Fig. 1) equivalent to the header ring; the housing member 11, equivalent to the header ring, includes outer surface that extends along and inside of the inner, upper peripheral edge of the surrounding wall (Epstein Fig. 2); a first conductive terminal member passing through first housing member 11 (Epstein col. 5, line 6-8), thus, the housing member 11, equivalent to a header ring, has an opening and an inner surface that defines the opening within the housing member 11 equivalent to the header ring (Epstein Fig. 1, 2). The first conductive terminal member 13 passing through first housing member 11 and electrically insulated therefrom (Epstein col. 5, line 6-8); thus, has an insulator ring 14 disposed between the housing member 11 equivalent to the header ring, and conductive terminal 13 equivalent to a pin (Epstein Fig. 1, 2), the insulator ring 14 and the header ring 11 each forming part of a top surface of a cap of the hermetic coin cell (Epstein Fig. 1, 2); the lower part of conductive terminal 13 extends towards the interior volume of the cell, and the lower part of the conductive terminal extends below the insulator ring 14 (Epstein Fig. 3); the insulator ring 14 including an insulator ring outer surface that extends along and inside of the housing member 11 equivalent to the header ring inner surface, and an insulator ring 14 inner surface that defines an opening within the insulator ring (Epstein Fig. 1); and conductive terminal 13 equivalent to the pin includes a pin outer surface, the pin provided in the opening of the insulator ring 14 (Epstein Fig. 12, col. 5 lines 6-8); the interior volume being formed by the container in conjunction with the header ring i.e. housing member 11, insulator ring 14 and pin 13 (Epstein Fig. 1); and electrolyte contained in the interior volume (Epstein col. 3 line 62-64). 
Epstein discloses the pin 13 extends below the insulator ring 14 inner surface, but Epstein is silent about the hermetic coin cell further includes on the upper side an anode insulator ring that is positioned above the anode assembly, the anode insulator ring surrounding a lower portion of the pin outer surface on the upper side of the cell. Epstein, however, discloses the hermetic coin cell further includes a cathode insulator ring 36 that is positioned above the cathode assembly 35, the cathode insulator ring 36 surrounding a lower portion of the pin 13 outer surface in the upper side of the cell (Epstein Fig. 1), the hermetic coin cell further includes in the lower side of the container an anode insulator ring 42 that is positioned above the anode assembly 41, the anode insulator ring 41 surrounding a lower portion of the pin 23 outer surface. Therefore, it would have been obvious to a person of ordinary skill in the art to have exchanged the position of the anode and cathode so that the anode is towards the upper side and the cathode is towards the lower side since such an exchange is mere change in position. Shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.). 
Regarding Claim 2 the conductive terminal 13, equivalent to the pin has outer surface extends along and inside of the insulator ring 14 inner surface (Epstein Fig. 1).
Regarding Claim 4 Epstein discloses the anode may include a supporting metal grid of nickel or stainless steel (Epstein col. 3 line 26-28), the support considered equivalent to the anode substrate. Epstein discloses the battery has two cells, and therefore, has two anode assembly, a first anode 37 and a second anode 41 (Epstein 3 line 24, 36), wherein the second anode the anode substrate is provided between a lower end of a pin and the anode (Epstein Fig. 1).
Regarding Claim 5 Epstein discloses the cathode is a thin sheet-like disc including a mixture of graphite and carbon black particles and a mechanical binder on a metallic current collector (Epstein col. 3 line 11-14), the metallic current collector is considered equivalent to the cathode substrate. Epstein also discloses the battery has two cells, and therefore, has two cathode assembly, and first cathode 35 and a second cathode (Epstein col. 3 line 5-6, 43-45), wherein the cathode substrate is between cathode and the bottom wall (Epstein Fig. 1).
Regarding Claim 6 Epstein discloses a separator 38 positioned between the anode assembly and cathode assembly (Epstein Fig. 1, col.2 lines 5-6).
Regarding Claim 8 Epstein is silent about the housing member 11, equivalent to the header ring, and the insulator ring 14 being a same thickness. However, making them of the same thickness would have been obvious to a person of ordinary skill since such a change constitutes change in size. According to the MPEP change in the size is generally recognized as being within the level of ordinary skill in the art. (Gardner v. TEC Systems, Inc. F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984). (See MPEP 2144.04 IV)
Regarding Claim 15 and 16 the housing member 11, equivalent to the header ring is attached to the upper peripheral edge of the surrounding wall by welding (Epstein col. 3, line 53- 55), the welding is considered equivalent to the bonded connection.
Regarding Claim 17 in the hermitically sealed cell surrounding wall of the container is in the form of cylinder (Epstein Fig. 1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. Patent No. 4,169,920) in view of Itani et al. (U.S. PG Publication 2015/0229001)

The discussion of Epstein as applied to Claim 1 and 6 is fully incorporated here and is relied upon for the limitation of the claim is this section.
Regarding Claim 7 Epstein discloses a separator 38 interposed between the cathode and the anode to prevent physical contact between them (Epstein col. 3 lines 29-32), which is in the form of a planar ring (Epstein Fig. 1) considered equivalent to the separator bottom wall. Epstein, however, is silent about the separator includes a separator surrounding wall to form a separator interior volume to contain the anode. Itani discloses a secondary battery that includes a positive electrode, a negative electrode and a separator interposed between them (Itani paragraph 0042, 0045), and the battery can be a coin cell (Itani paragraph 0066), and the shape of the separator is not limited and can have a bag-like shape (Itani paragraph 0065), thus, having a bottom wall and a surrounding wall.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the shape of the separator in the cell of Epstein by the disclosure of Itani and made the separator in a bag-like shape as taught by Itani because modifying the shape of the sealing head is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of the sealing head are significant (In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144 IV B).

Claims 9-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. Patent No. 4,169,920) in view of Heller et al. (U.S. Patent No. 5,500,026)

The discussion of Epstein as applied to Claim 1 and 8 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 9 and 10 Epstein is silent about the pin being raised from the top surface of the insulator ring such that the pin extends above the insulator ring inner surface. Heller discloses a button cell (Heller col. 2 line 20), comprising a lower container 10 having a bottom wall and surrounding wall to form an interior volume (Heller Fig. 2, col. 2, line 3-4) and an anode assembly 14 provided in the interior (Heller Fig. 2, col. 2 line 25-26), a cathode assembly 28 (Heller Fig. 2, col.2lime 42-43), a top cover 12, equivalent to the header ring (Heller Fig. 1, 2, col. 2 line 21-23), an insulator ring 24 and pin 22 (Heller Fig.1, 2, col. 2 line 36-39). Heller discloses the pin 22 is raised from the top surface of the insulator ring 24 and extend above it (Heller Fig. 1, 2) to allow an external electrical connection (Heller col. 2 line 32-37). Therefore, it would have been obvious to a person of ordinary skill to have modified the button cell of Epstein by the disclosure of Heller and made the pin raise from the top surface of the insulator ring to facilitate its external electrical connection (Heller col. 2 line 32-37). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Regarding Claim 19 Epstein is silent about the surrounding wall has a negative polarity. Heller discloses the container functions as a cathode connection for the cell (Heller col. 3 line 38- 42); thus, the surrounding wall having positive polarity. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the button cell of Epstein by the disclosure of Heller and made the wall of the container electrically connected to the cathode and serve as the positive polarity connection for the cell instead of the second pin; thus, reducing the number of components of the cell. Such a modification is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. Patent No. 4,169,920) in view of Tucholski et al. (U.S. Patent No. 4,609,598)

The discussion of Epstein as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 11-14 Epstein discloses the cathode 35 is insulated from the metallic housing by a thin layer of an insulating material which may be glass or glass fiber paper (Epstein col 3, line 24-17). Epstein also discloses the anode is insulated from the conductive metal housing member by a thin disk of insulating material (Epstein col. 3 lines 40-43). Epstein, however, is silent that such insulating material are glass-to-metal-seal (GTMS) or the GTMS has cell hermicity. Tucholski discloses an improved cell construction for hermetically sealed cells of the type having a terminal pin extending through a wall of the cell housing and electrically insulated from the wall by a GTM seal. (Tucholski col. 2 line 17-21), and that the GTM seal not only hermetically seals the opening but also electronically insulates the pin from the adjacent ferrous metal container wall (Tucholski col. 1 lines 46-49). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the button cell of Epstein and used the GTMS disclosed by Tucholski to insulate the anode and the cathode from the metallic housing since Tucholski teaches the GTMS electrically insulates and also hermitically seals the cell (Tucholski col. 1 lines 46-49). Such a modification is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. Patent No. 4,169,920) in view of Howard et al. (U.S. PG Publication 2006/0093916). 

The discussion of Epstein as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 18 Epstein discloses that the battery is ultra-thin (Epstein col. 1 lines 49- 51), but is silent that the hermitically sealed cell is constructed so as to be an implantable in a human. Howard discloses a button cell battery (Howard paragraph 0025), which can be provided in a dimension of 30 mm diameter and a thickness of 3mm (Howard paragraph 0028), thus being very thin as the button cell of Epstein. Howard discloses according to an exemplary embodiment, lithium-ion batteries such as disclosed may be used in conjunction with medical devices such as medical devices that may be implanted in the human body (referred to as "implantable medical devices” or "IMD's" (Howard paragraph 0072). Therefore, it would have been obvious to a person of ordinary skill in the before the effective filing date of the invention to have modified the battery of Epstein by the teaching of Howard so as to be configured to be implanted in human body. Such a modification is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Response to Argument
In the response filed on 04/29/2022 Applicant traverses the rejection under 112(b) of claim 14. As noted above in this Office Action the rejection has been overcome by the amendment of claim 14 and the rejection has been withdrawn. Applicant also traverses the rejection of claims 1, 2, and 15-17 under 102(a)(1) presented in the previous non-final office action dated 11/29/2021. Applicant argues that the Epstein does not disclose an anode insulating ring as recited in claim 1 as amended (Remarks page 6-9). 
Applicant by pointing to Fig. 3 of Epstein and to Fig. 2 of the instant application argues that Epstein does not disclose or suggest an anode insulator ring which surrounds a lower portion of a pin and is positioned above anode and below aa header ring (Remarks page 7-9), a limitation that was previously recited in now canceled claim 3 and incorporated by amendment to claim 1. Examiner notes that as presented above in this in Office the amendment of independent claim 1 by incorporation of limitation previously recited in claim 3 has overcome the anticipation rejection of claim 1-2, and 15-17 under 102(a)(1) over Epstein. Therefore, the rejection has been withdrawn.  However, upon further consideration amended claim 1 is now rejected under 103 over Epstein as presented above in this Office. 
Applicant also traverses the obviousness rejection under 103 over Epstein of claims 3-6 and 8. Applicant argues that it would not have been obvious to a person or ordinary skill in the art to modify the cell of Epstein because the claimed cell presents a number of advantages and provides a solution to problems associated with existing button cells (Remarks page 9), and the claimed cell as presented allows the cover of the coin cell to be welded to the positive container for providing truly hermitic seal (Remarks page 9). This argument is not persuasive since welding of the cover of the cell to the positive container is not claimed subject matter. Applicant argues that the configuration of the claimed cell provides a truly hermitic cell (Remarks page 9). Examiner notes that Epstein also discloses a hermetically sealed electrochemical battery (Epstein Title, Abstract, col. 1 lines 49-53) and the claimed cell is obvious over the disclosure of Epstein, since both cells are analogous in many aspects and the cell of the claimed invention is obvious over the cell of Epstein, and the two cells mainly differing only in the order of position of the anode and cathode with respect to the conductive terminal or pin. Therefore, the argument that the cell of the instant invention provides a truly hermitic seal, while that of Epstein does not is not a persuasive argument. Epstein explicitly discloses a hermitically battery. Applicant also argues that it would not be obvious to modify the cell of Epstein at least because of the length of time between the publication of Epstein (and supposedly the claimed invention) is indicative of non-obviousness (Remarks page 10). This argument is not persuasive because the span of time between Epstein and the instant invention does not negate the obviousness of the claimed invention over Epstein. Irrespective of the time span between the invention and the applied art the invention is found to be obvious over the applied reference, and therefore, the rejection is proper. 
Applicant also traverses the obviousness rejection of the dependent claims 7 over Epstein and Itani; claim 9, 10 and 19 over Epstein and Heller; claims11-14 over Epstein and Tucholski; and claim 18 over Epstein and Howard (Remarks page 10-12). In each instance Applicant argues that Epstein does not disclose the limitation of claim 1. Examiner notes that the discussion of Epstein as presented above is also applicable to the dependent claims, and applicant’s arguments regarding the rejection of the dependent claims is not persuasive for the same reasons presented above.  
For reasons presented in this Office Action the claimed invention is obvious over the disclosure of Epstein and the combined teaching of Epstein and the secondary references for the dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722